DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 6-8, 11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam; Madhusoodhan (US 20150339928; hereinafter Ramanujam) in view of Elie; Larry Dean, et al. (US 20170197615; hereinafter Elie).

Regarding Claim 1, Ramanujam teaches
A method comprising, by a controller of an autonomous vehicle: (Ramanujam: Paragraph [0081]; Controller is mobile device and customer is requesting ride to an airport.)
receiving an instruction to proceed to an airport; (Ramanujam: Paragraph [0081]; Controller is mobile device and customer is requesting ride to an airport.) 
causing the autonomous vehicle to proceed to the airport; (Ramanujam: Paragraph [0081]; Autonomous vehicle drives to airport after picking up customer)
Ramunajam does not teach receiving a location of an unoccupied parking spot at the airport; and autonomously parking the autonomous vehicle in the unoccupied parking spot.
However in the same field of endeavor, Elie teaches
	receiving a location of an unoccupied parking spot at the airport; and (Elie; Paragraph [0035])
	autonomously parking the autonomous vehicle in the unoccupied parking spot.  (Elie: Paragraph [0033])
method comprising… of Ramanujam with the receiving a location… of Elie for the benefit of having a vehicle that can identify available parking spaces and control the vehicle to park in the available space. (Elie: Paragraph [0013])
	
	Regrading Claim 6, the combination of Ramanujam and Elie teaches the method of claim 1.
	Elie further teaches 
	wherein receiving a location of the unoccupied parking spot comprises: 
		receiving one or more notifications of one or more vehicles at the airport, the notifications including locations of the one or more vehicles; and (Elie; Paragraph [0035])
		identifying the unoccupied parking spot from map data for the airport and the locations of the one or more vehicles. (Elie: Paragraph [0013], [0033] and [0037])
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1… of Ramanujam and Elie with the …receive one or more notifications… of Elie for the benefit of having a vehicle that can identify available parking spaces and control the vehicle to park in the available space. (Elie: Paragraph [0013])

Regarding Claim 7, the combination of Ramanujam and Elie teaches the method of claim 1.
Elie further teaches 
	wherein receiving a location of the unoccupied parking spot comprises: (Elie; Paragraph [0035])
		receiving, from an infrastructure system at the airport, the location of the unoccupied parking spot. (Elie; Paragraph [0035])
It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1… of Ramanujam and Elie with the …recieveing from an infrastructure… of Elie for the benefit of having a vehicle that can identify available parking spaces and control the vehicle to park in the available space. (Elie: Paragraph [0013])

Regarding Claim 8, the combination of Ramanujam and Elie teaches the method of claim 7. 
Elie further teaches
further comprising:
		receiving, by the infrastructure system, one or more images from one or more cameras having a parking area in fields of view thereof, and (Elie; Paragraph [0013] and [0035])
		identifying, by the infrastructure system, the unoccupied parking spot in the one or more images. (Elie; Paragraph [0013])
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 7… of Ramanujam and Elie with the …receiving, by the infrastructure system… of Elie for the benefit of having a vehicle that can identify available parking spaces and control the vehicle to park in the available space. (Elie: Paragraph [0013])

Regarding Claim 11, Ramanujam teaches
	A system comprising: 
	an autonomous vehicle (Ramanujam: Paragraph [0081]; Controller is mobile device and customer is requesting ride to an airport.)
	a controller housed in the autonomous vehicle, the controller programmed to: 
	receive an instruction to proceed to an airport; (Ramanujam: Paragraph [0081]; Controller is mobile device and customer is requesting ride to an airport.) 
		cause the autonomous vehicle to proceed to the airport; (Ramanujam: Paragraph [0081]; Autonomous vehicle drives to airport after picking up customer)

		receive a location of an unoccupied parking spot at the airport; 
	and 
		autonomously park the autonomous vehicle in the unoccupied parking spot. 
	However in the same field of endeavor, Elie teaches 
		receive a location of an unoccupied parking spot at the airport; and (Elie; Paragraph [0035])
		autonomously park the autonomous vehicle in the unoccupied parking spot. (Elie: Paragraph [0033])
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system comprising… of Ramanujam with the receive a location… of Elie for the benefit of having a vehicle that can identify available parking spaces and control the vehicle to park in the available space. (Elie: Paragraph [0013])

	Regrading Claim 16, the combination of Ramanujam and Elie teaches the system of claim 11.
	Elie further teaches 
	wherein the controller is further programmed to: 
		receive one or more notifications of one or more vehicles at the airport, the notifications including locations of the one or more vehicles; and (Elie; Paragraph [0035])
		identify the unoccupied parking spot from map data for the airport and the locations of the one or more vehicles.  (Elie: Paragraph [0013], [0033] and [0037])
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 11… of Ramanujam and Elie with the …receive one or more notifications… of Elie for the benefit of having a vehicle that can identify available parking spaces and control the vehicle to park in the available space. (Elie: Paragraph [0013])

Regarding Claim 17, the combination of Ramanujam and Elie teaches the system of claim 11.
Elie further teaches 
	wherein the controller is further programmed to receive, from an infrastructure system at the airport, the location of the unoccupied parking spot. (Elie; Paragraph [0035])
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 11… of Ramanujam and Elie with the …controller is further programmed to… of Elie for the benefit of having a vehicle that can identify available parking spaces and control the vehicle to park in the available space. (Elie: Paragraph [0013])

Regarding Claim 18, the combination of Ramanujam and Elie teaches the system of claim 17.
Elie further teaches
	further comprising the infrastructure system programmed to: 
		receive one or more images from one or more cameras having a parking area in fields of view thereof; and (Elie; Paragraph [0013] and [0035])
		identify the unoccupied parking spot in the one or more images. (Elie; Paragraph [0013])
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 17… of Ramanujam and Elie with the …receive one or more images… of Elie for the benefit of having a vehicle that can identify available parking spaces and control the vehicle to park in the available space. (Elie: Paragraph [0013])



Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam in view of Elie and in further view of Silverstein; Dana Lu (US 20170108339; hereinafter Silverstein).

Regarding Claim 2, the combination of Ramanujam and Elie teaches the method of claim 1. 
The combination of Ramanujam and Elie does not teach
wherein receiving the instruction to proceed to the airport comprises:
	receiving a travel itinerary from a mobile device of a passenger;	
		receiving an airport map from a server system; and 
		identifying a terminal according to the travel itinerary; 
However in the same field of endeavor, Silverstein teaches
wherein receiving the instruction to proceed to the airport comprises:
		receiving a travel itinerary from a mobile device of a passenger; (Silverstein: Paragraph [0012]; in order to have the information on the booked flight takeoff/boarding time the app would need to have access to the itinerary)
		receiving an airport map from a server system; and (Silverstein: Paragraph [0012])
		identifying a terminal according to the travel itinerary; (Silverstein: Paragraph [0012])
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1… of Ramanujam and Elie and the receiving a travel itinerary… of Silverstein so that the time of the traveler can be best utilized with reduced stress levels. (Silverstein: Paragraph [0012])



Regarding Claim 12, the combination of Ramanujam and Elie teaches the system of claim 11. 
The combination of Ramanujam and Elie does not teach
	wherein the controller is further programmed to:
		receive a travel itinerary from a mobile device of a passenger; 
		receive an airport map from a server system; 
		identify a terminal according to the travel itinerary; and 
		cause the autonomous vehicle to proceed to the terminal. 
	However in the same field of endeavor, Silverstein teaches
	wherein the controller is further programmed to:
		receive a travel itinerary from a mobile device of a passenger; (Silverstein: Paragraph [0012]; in order to have the information on the booked flight takeoff/boarding time the app would need to have access to the itinerary)
		receive an airport map from a server system; (Silverstein: Paragraph [0012])
		identify a terminal according to the travel itinerary; and (Silverstein: Paragraph [0012])
		cause the autonomous vehicle to proceed to the terminal.
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1… of Ramanujam and Elie and the receive a travel itinerary… of Silverstein so that the time of the traveler can be best utilized with reduced stress levels. (Silverstein: Paragraph [0012])




Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam in view of Elie and in further view of Sako; Yoichiro, et al. (US 20170123423; hereinafter Sako).

Regrding Claim 9, the combination of Ramanujam and Elie teaches the method of claim 1.
The combination of Ramanujam and Elie does not teach
further comprising:
		evaluating an elapsed time since arrival at the unoccupied parking spot; 
		determining that the elapsed time exceeds a threshold time; and 
		in response to determining that the elapsed time exceeds the threshold time, autonomously driving the autonomous vehicle around a loop at the airport. 
However in the same field of endeavor, Sako teaches
further comprising.
		evaluating an elapsed time since arrival at the unoccupied parking spot; (Sako: Paragraph [171])
		determining that the elapsed time exceeds a threshold time; and (Sako: Paragraph [171])
		in response to determining that the elapsed time exceeds the threshold time, autonomously driving the autonomous vehicle around a loop at the airport. (Sako: Paragraph [171])
It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1… of Ramanujam and Elie and the evaluating an elapsed time… of Sako for the benefit of convenience. (Sako: Paragraph [0190])



Regrding Claim 19, the combination of Ramanujam and Elie teaches the system of claim 11.
The combination of Ramanujam and Elie does not teach
wherein the controller is further programmed to:
		evaluate an elapsed time since arrival at the unoccupied parking spot; 
		if the elapsed time exceeds a threshold time, autonomously driving the autonomous vehicle around a loop at the airport. 
	However in the same field of endeavor, Sako teaches
	wherein the controller is further programmed to:
		evaluate an elapsed time since arrival at the unoccupied parking spot; (Sako: Paragraph [171])
		if the elapsed time exceeds a threshold time, autonomously driving the autonomous vehicle around a loop at the airport. (Sako: Paragraph [171]) 
	It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 11… of Ramanujam and Elie and the …evaluate an elapsed time… of Sako for the benefit of convenience. (Sako: Paragraph [0190])

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam in view of Elie and in further view of Rast; Rodger H. (US 20040260470; hereinafter Rast).
	
Regarding Claim 10, the combination of Ramanujam and Elie teaches the method of claim 1, 
The combination of Ramanujam and Elie does not teach
further comprising:
		receiving, by processing device of a mobile device, a location and orientation of the mobile device; 
		receiving, by the processing device, a location of the autonomous vehicle; 
		receiving, by the processing device, an image from a camera of the mobile device; 
		identifying, by the processing device, a portion of the image corresponding to the autonomous vehicle according to the location and orientation of the mobile device and the location of the autonomous vehicle; and 
		displaying, by the processing device, the image on a screen of the mobile device having the portion of the image highlighted. 
	However in the same field of endeavor Rast teaches
	further comprising:
		receiving, by processing device of a mobile device, a location and orientation of the mobile device; (Rast: Paragraphs [138], [139] and Figure 1; Coordinates that are received by optional camera would display the location of the vehicle.)
		receiving, by the processing device, a location of the autonomous vehicle; (Rast: Paragraphs [139], [140] and Figure 1; Coordinates that are received by optional camera would display the location of the vehicle.)
		receiving, by the processing device, an image from a camera of the mobile device; (Rast: Paragraph [139], [140] and Figure 1)
		identifying, by the processing device, a portion of the image corresponding to the autonomous vehicle according to the location and orientation of the mobile device and the location of the autonomous vehicle; and (Rast: Paragraph [139], [143]; From the image the device is able to display, with a stamp, the exact time, date and coordinates of the vehicle.)
		displaying, by the processing device, the image on a screen of the mobile device having the portion of the image highlighted. (Rast: Paragraph [139] and [141]; By having a visible stamp of where the vehicle is located on an image of the vehicle, it is highlighted because we know exactly 
	It would be obvious for one with ordinary skill in the art before the effective filing date of the
claimed invention to modify the method of claim 1… of Ramanujam and Elie and the receiving, by the processing device… of Rast for the benefit of reducing the uncertainty for customer, transport driver and transport company, and overcoming deficiencies in previously known vehicular transport solutions. (Rast: Paragraph [0010])

Regarding Claim 20, the combination of Ramanujam and Elie teaches the system of claim 11.
The combination of Ramanujam and Elie does not teach
	further comprising a mobile device, the mobile device comprising a processing device programmed to: 
		receive a location and orientation of the mobile device; 
		receive a location of the autonomous vehicle;
		receive an image from a camera of the mobile device; 
		identify a portion of the image corresponding to the autonomous vehicle according to the location and orientation of the mobile device and the location of the autonomous vehicle; and  
		display the image on a screen of the mobile device having the portion of the image highlighted. 
	However in the same field of endeavor Rast teaches
	further comprising a mobile device, the mobile device comprising a processing device programmed to: 
		receive a location and orientation of the mobile device; (Rast: Paragraphs [138], [139] and Figure 1; By having an image of the vehicle, one could determine the orientation of said vehicle.)
receive a location of the autonomous vehicle; (Rast: Paragraphs [138], [139] and Figure 1; Coordinates that are received by optional camera would display the location of the vehicle.)
		receive an image from a camera of the mobile device; (Rast: Paragraphs [139], [140] and Figure 1)
		identify a portion of the image corresponding to the autonomous vehicle according to the location and orientation of the mobile device and the location of the autonomous vehicle; and  (Rast: Paragraphs [139] and [143]; From the image the device is able to display, with a stamp, the exact time, date and coordinates of the vehicle.)WO 2018/132088PCTIUS2017/012876 25
		display the image on a screen of the mobile device having the portion of the image highlighted. (Rast: Paragraph [139] and [141]; By having a visible stamp of where the vehicle is located on an image of the vehicle, it is highlighted because we know exactly which vehicle the image pertains to. Also the system records images of “no-show” fares which can be displayed later if necessary.)
	It would be obvious for one with ordinary skill in the art before the effective filing date of the
claimed invention to modify the system of claim 11… of Ramanujam and Elie and the …receive a location… of Rast for the benefit of reducing the uncertainty for customer, transport driver and transport company, and overcoming deficiencies in previously known vehicular transport solutions. (Rast: Paragraph [0010])

Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./              Examiner, Art Unit 3663                                                                                                                                                                                          
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/22/2021